Petition for Writ of Mandamus Denied and Opinion filed September 13, 2016.




                                       In The

                     Fourteenth Court of Appeals

                   NOS. 14-16-00656-CR and 14-16-00657-CR



                   IN RE JON CARLTON MILLER, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              174th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1468487 & 1468488

                         MEMORANDUM OPINION

      On August 22, 2016, relator Jon Carlton Miller filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Harris
County District Clerk to process relator’s notice of appeal.

      Relator’s petition alleges that on July 21, 2016, he submitted a notice of
appeal to the District Clerk and that more than 19 days have passed and the District
Clerk has not processed the notice of appeal. Relator does not identify what order
or judgment he is attempting to appeal.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals' district, and (2) all writs necessary to
enforce the court of appeals' jurisdiction. Tex. Gov’t Code Ann. § 22.221. We
ordinarily do not have mandamus jurisdiction over a clerk. However, we have
jurisdiction to grant mandamus relief when a clerk fails to forward a notice of
appeal to the court of appeals because issuance of the writ is necessary to enforce
our appellate jurisdiction. See Tex. Gov't Code Ann. § 22.221(a), (b); In re Smith,
263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      As the party seeking relief, relator has the burden of providing this court
with a sufficient record to establish his right to mandamus relief. See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex.1992). Texas Rule of Appellate Procedure
52.7(a) requires that relator file with his petition for writ of mandamus a certified
or sworn copy of every document that is material to relator’s claim for relief and
that was filed in any underlying proceeding. See Tex. R. App. P. 52.7.

      Relator has not provided this court with a certified or sworn copy of the
judgment from which he seeks to appeal or the notice of appeal that he allegedly
filed with the District Clerk. Thus, the record does not show that relator has
actually invoked the jurisdiction of the court of appeals over an appealable
judgment. See In re Johnson, 07-04-0048-CV, 2004 WL 384458 (Tex. App.—
Amarillo Mar. 2, 2004, orig. proceeding) (denying petition for writ of mandamus
                                          2
seeking to compel clerk to accept a petition for habeas corpus because relator
failed to provide the court of appeals with an appealable order and a notice of
appeal). Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3